         Case 1:99-cv-10175-KMW Document 311 Filed 04/24/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                               USDC SDNY
-------------------------------------------------------X    DOCUMENT
                                                            ELECTRONICALLY FILED
PATSY’S BRAND, INC.,                                        DOC #: __________________
                                                            DATE FILED: April 24, 2021
                                   Plaintiff,

                 -against-                                      99-CV-10175 (KMW)
I.O.B. REALTY, INC., PATSY’S INC.,                                       ORDER
FRANK BRIJA, JOHN BRECEVICH, and
NICK TSOULOS,

                                   Defendants.
-------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court sets the following schedule for the continued evidentiary hearing, which will

take place virtually via Zoom:

             •   Mr. Brija’s testimony shall resume on May 24, 2021 at 10:00 a.m.      Mr.

                 Grandinetti’s testimony shall follow as time permits.

             •   The hearing shall continue on May 25, 2021 at 10:00 a.m.     Following Mr.

                 Grandinetti’s testimony, Ms. Stempien Coyle shall testify.

             •   The witnesses and parties shall be available on May 26, 2021 at 10:00 a.m. and

                 May 27, 2021, at 10:00 a.m. to complete any unfinished testimony.      The Court

                 does not believe that these two days are necessary, but is calendaring these days

                 to ensure that the hearing will be completed before June 2021.    Absent

                 extraordinary good cause, the Court will not adjourn the evidentiary hearing

                 again.

             •   A post-hearing briefing schedule shall be set at the conclusion of the evidentiary

                 hearing.
       Case 1:99-cv-10175-KMW Document 311 Filed 04/24/21 Page 2 of 3




          •   Mr. Grandinetti is Ordered to submit an affidavit containing the text of his direct

              testimony no later than May 3, 2021.     (See February 21, 2021 Order, ECF No.

              271; Feb. 19, 2021 Tr. at 26, 59.)

      In order to promote efficiency in the hearing, the parties are Ordered to submit, no later

than May 7, 2021:

          1. A summary of each witness’s testimony to date.

          2. An affidavit from Mr. Brija, Mr. Grandinetti, and Ms. Stempien Coyle

              summarizing their prospective testimony.

          3. An estimate of the amount of time each party will spend examining each witness;

          4. A joint plan concerning the logistics of the hearing.    The joint plan should

              include information on how witnesses will receive and review documents and

              other relevant and necessary protocols for the virtual hearing. The parties and

              witnesses are directed to test their microphones and video and to familiarize

              themselves with the relevant Zoom functions prior to the hearing.

          5. Three physical sets of all documents that may be used in connection with any

              witness testimony or offered into evidence during the hearing.     The documents

              must be organized in binders (with a table of contents) and printed in color and in

              high resolution (if possible).   An electronic copy of the binder(s) also must be

              emailed to chambers, copying all relevant counsel.     Both the electronic and

              physical copies must be properly labeled and received by May 7, 2021.

          6. Three physical sets of the trademarks and trade dresses (along with any other

              relevant attachments) that were at issue when (1) Judge Martin granted Plaintiff

              summary judgment on its trademark claims on February 21, 2001 and (2) Judge

              Martin found defendants in contempt of Court on August 27, 2002. The

                                                   2
        Case 1:99-cv-10175-KMW Document 311 Filed 04/24/21 Page 3 of 3




                documents must be organized in binders (with a table of contents) and printed in

                color and in high resolution (if possible).   An electronic copy of the binder(s)

                also must be emailed to chambers, copying all relevant counsel. Both the

                electronic and physical copies must be properly labeled and received by May 7,

                2021.

       The Court reminds the parties that it will hear only testimony regarding reliance on

advice of counsel as it relates to damages and sanctions, and potentially liability.



       SO ORDERED.

Dated: New York, New York
       April 24, 2021                                           /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge




                                                  3
